Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejections of the previous office action not repeated below are withdrawn based upon the amendment and arguments of the applicant.  Responses to the arguments of the applicant are presented after the first rejection they are directed to. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7,10,11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. JP 2006-318969, in view of Cinnor et al. 20140073137, Abe JP 10-178238, Toda JP 59-174804, Kusama JP 2006-147701 and Carpio et al. “Initial study of copper CPM slurry chemistries” Thin Sol. Films, Vol. 266 pp 238-244 (1995). 
Fujii et al. JP 2006-318969 (machine translation attached) teaches a first photoresist (2), which is coated upon a wafer substrate (1), which is exposed using a mask (3) and developed to form the sinusoidal pattern with a period of 600 nm shown in figure 1(b).  A protective coating (4), which can be a metal film, a self- assembled film, an LB film, a chromic film, organic dye, resins or the like which is not soluble in the resist developer.  A second photoresist (5) is then coated over this, exposed using an inverse pattern to the first mask and developed to pattern it.  

    PNG
    media_image1.png
    195
    202
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    211
    165
    media_image2.png
    Greyscale



Cinnor et al. 20140073137 in figure 18 shows a series of trapezoidal photoresist pattern (2500) with a pitch (P1), which is formed upon a substrate. This is coated with thin silicon oxide sacrificial film (260) and protective layer (270) as shown in figure 19 and planarized using chemical mechanical polishing or etching as in figure 20.  The central portion of the resist is removed by etching as shown in figure 21.  The filler (270) is then removed as shown in figure 22 and the result is etched to yield the structure of figure 23. The openings are filled with silicon carbide (280) as in figure 24 and then the thin silicon dioxide (260) is removed as shown in figure 25. The silicon carbide 280 is removed and the pattern etched to form gratings with pitches P3 as shown in figure 28 [0060-0070]. See also figures 29-37 [0071-0078] and 38-46 [0079-0084] which use an angled exposure of the resist in figures 32 and 41.

    PNG
    media_image3.png
    275
    347
    media_image3.png
    Greyscale
   
    PNG
    media_image4.png
    225
    324
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    235
    341
    media_image5.png
    Greyscale
    
    PNG
    media_image6.png
    218
    347
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    214
    351
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    245
    343
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    227
    368
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    215
    319
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    155
    316
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    162
    322
    media_image12.png
    Greyscale


Abe JP 10-178238 (machine translation attached) teaches in figure 3 a substrate coated with a photoresist (31), which is patterned using a HeCd laser, post baking and development to form a sinusoidal grating structure (45,47) in figure 3c, this is then coated selectively with metal film (48) of Ni or NiCr using an oblique deposition with a portion of the grating covered.  This is repeated for the other half of the grating in figure 5 and this is then used to mask and etch of the resist with and oxygen RIE and underlying layers using a Cl or methane based RIE to form the structure illustrated in figure 6A.  The metal film is removed with dilute HCl and the resist with  an organic solvent such as acetone to produce the structure of  figure 6B. A SiO2 film (56) is then deposited in figure 6C [0018-0025]. the process of figures 9-11 is similar.

    PNG
    media_image13.png
    180
    217
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    149
    231
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    148
    240
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    115
    229
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    113
    226
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    123
    224
    media_image18.png
    Greyscale


Toda JP 59-174804 (machine translation attached) teaches in figure 1 a photoresist layer coated upon a substrate (1), which is exposed and developed to form a patterned resist (2). The substrate is then etched in the areas no covered by the photoresist to form concave regions (3). A thin metal film (4) such as Cr, Sn or Au is then coated, the remaining resist and the overlaying thin metal film is then removed using a wrist-off process ([sic] lift-off) is removed which may use a soft cloth or the like.  The substrate is then etched in the areas (5) not covered by the thin metal film (4’) and then thin metal film is then removed to yield a grating with ½ the pitch of the original grating (machine translation at page 3, original page 2, upper right to lower right column).  In the example, photoresist AZ-1350B is spin coated onto the glass substrate, the resist was exposed, post baked at 120 degrees C and developed to form and grating with a 1.6 micron period and with portions of the glass substrate exposed (not covered by the resist) and the uncovered portions of the glass substrate were etched with HF.  This was dried at 120 degrees C, coated with Cr, the resist was removed with overlying Cr using resist stripper 1112A. The glass substrate was etched again with HF with the remaining Cr acting as an etch mask, the Cr was 
Kusama JP 2006-147701 (machine translation attached) teaches an alkaline soluble sheet material which is patterned with concave features by molding.  The alkaline soluble sheet material can be a photocurable acrylic resin, an epoxy, a polyimide or the like which is typically used as a resist. This is then treated with a seed solution of copper and copper is electrolytically plated on the seed layer.  Alternatively the Cu can be deposited by sputtering or vapor deposition. The excess on the surface is removed by mechanical polishing until the surface of the sheet is exposed.  Alternative methods for polishing includes chemical polishing, chemical mechanical polishing, electropolishing and the like [0013-0021].
Carpio et al. “Initial study of copper CPM slurry chemistries” Thin Sol. Films, Vol. 266 pp 238-244 (1995) teaches the overfilling of holes and trenches with copper with the excess copper being removed by CMP (page 238, left column and figure 1). The copper CMP removal rate using a 6% alumina (aluminum oxide) and 5 wt% HNO3 is shown in figure 2.
	It would have been obvious to one skilled in the art to modify the process of Fujii et al. JP 2006-318969 by coating the first resist having the sinusoidal pattern (2) with a thin metal film based upon the teachings of Abe JP 10-178238 as the protective layer (4) based upon the direction to thin metal films in Fujii et al. JP 2006-318969 at [0013] and using CMP to polish off the high points of the sinusoidal resist coated with the thin metal film in a manner similar to that of Kusama JP 2006-147701 using the CMP polishing slurry of Carpio et al. “Initial study of copper CPM slurry chemistries” Thin Sol. Films, Vol. 266 pp 238-244 (1995) having carboxylic acid polymer particles in a water/nitric acid solution with a reasonable expectation of success based upon the disclosed use of  CMP to planarize a resist overcoated with a copper layer in 
	Further with respect to figure 4, it would have been obvious to modify the resultant process by exposing the photoresist, developing photoresist pattern and baking as taught in Toda JP 59-174804 and Abe JP 10-178238.
Further with respect to claims 10 and 11, it would have been obvious to modify the resultant process by repeating the CMP process after removing the thin metal layer and coating a second thin metal layer over the remaining resist in allow the formation of a grating with a period which is ¼ of the original without the need for removing the aligning the mask with the upper portions of the metal covered sinusoidal pattern, exposing the second photoresist, developing second photoresist pattern.  
	
	In response to the arguments of 12/17/2021, the applicant argued that the rejection did not teach aluminum oxide particles in the CMP slurry.  The new rejection includes Carpio et al. “Initial study of copper CPM slurry chemistries” Thin Sol. Films, Vol. 266 pp 238-244 (1995) which establishes that alumina/nitric acid CMP slurrys are known to be useful in planarizing copper metal films embedded in resist materials. 

Claims 1-7,10,11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. JP 2006-318969, in view of Cinnor et al. 20140073137, Abe JP 10-178238, Toda JP 59-174804, Kusama JP 2006-147701 and Carpio et al. “Initial study of copper CPM slurry chemistries” Thin Sol. Films, Vol. 266 pp 238-244 (1995), further in view of Taniguchi et al. 20030086030 and Kudo JP 2002-170289.
Taniguchi et al. 20030086030 teaches with respect to figures 6,12 and 7 gratings with different cross-sections and in figure 8 teaches cylindrical lenses. Figure 14 teaches the formation of sinusoidal grating patterns (26) using exposure through a mask (24) and development is disclosed.  This is then treated to form an electroformed metal master (28,29) from the resist pattern [0078-0082].  Figure 15 teaches the formation of rectangular grating patterns (46) using exposure through a mask (24) and development is disclosed.  This is then transferred to the underlying substrate by dry etching [0083-0084]. Figure 16 teaches the formation of rectangular resist pattern (23a) using exposure through a mask (24) and development is disclosed.  The resulting rectangular resist patterns are then heated to round them into cylindrical lens shapes (27). This is then treated to form an electroformed metal master (28,29) from the resist pattern [0085].  The patterns can be formed using mask or laser or e-beam direct write [0080]
Kudo JP 2002-170289 (see abstract and underlying text)  teaches with respect to figure 1, a substrate including a resist layer which is patterned into a trapezoidal shape. This is used to etch the underlying water soluble layer (12) and then coated with a metal Ni film (22).  This is used to make a stamper (23) with minute grooves by electroforming. 

    PNG
    media_image19.png
    59
    124
    media_image19.png
    Greyscale
     
    PNG
    media_image20.png
    52
    117
    media_image20.png
    Greyscale
  
    PNG
    media_image21.png
    67
    117
    media_image21.png
    Greyscale
    
    PNG
    media_image22.png
    72
    126
    media_image22.png
    Greyscale


	Further, with respect to claims 10 and 11, it would have been obvious to modify the process by reflowing the remaining resist patterns using heat prior to coating with a second thin metal film and using the CMP process to ensure it has a symmetric, hemispherical cross-section. 
	The response above is relied upon the address the argued position as no further arguments were advanced.

Claims 1-5,7,8,10,11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. JP 2006-318969, in view of Cinnor et al. 20140073137, Abe JP 10-178238, Toda JP 59-174804, Kusama JP 2006-147701 and Carpio et al. “Initial study of copper CPM slurry .
Brueck et al. 8426121 teaches pitches of gratings with 54,68, and 97 nm are possible (col 1/lines 22-44) with exposures. The use of the sacrificial layer allows for the pitch to be divided in 2 (col 2/22-30).
	It would have been obvious to modify the processes rendered obvious by the combination of Fujii et al. JP 2006-318969, in view of Cinnor et al. 20140073137, Abe JP 10-178238, Toda JP 59-174804, Kusama JP 2006-147701 and Carpio et al. “Initial study of copper CPM slurry chemistries” Thin Sol. Films, Vol. 266 pp 238-244 (1995) by exposing the original grating resist pattern with a pitch of 54,68 or 97 nm as is known in the art from Brueck et al. 8426121 to produce features which are beyond the resolution limit of the exposure process as taught by Fujii et al. JP 2006-318969
The response above is relied upon the address the argued position as no further arguments were advanced.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737